DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (US 3,000,742) in view of Çolak et al  (Deliming with Weak Acids: Effect on Leather Quality and Effluent) and Dobbs (US 4,087,251) .
In regard to claims 1, 10 and 15, Kuster discloses a method for the production of edible product from limed fleshing. More specifically, Kuster discloses:
This invention relates to a new and improved method of producing a nutritional feed supplement rich in protein and fats for addition to animal feeds and produced primarily from tannery fleshings and trim and other raw materials such as poultry viscera and trimmings and to the product produced thereby (Col. 1 lines 10-15).
Heretofore, tannery byproducts such as green fleshings, limed fleshings and green and limed hide trim have been used generally as gluestock or discarded. However, these materials are rich in fat and proteinaceous materials such as the connective tissues and remnants of muscle tissue. The fleshings and trim are of little value in the form in which they are removed from the hide. The present invention comprises a method of converting the material to a digestible form so that it may be mixed with a grain or other feed as a nutritional supplement to feed (Col. 1 lines 15-26). 
In common tannery practice, hides are limed and after liming, limed fieshings are removed in a manner similar to green fleshings. However, during the course of the liming process, a portion of the fats have been lost by saponification but free fatty acids and their salts remain. Essentially the glycerin in the fat is lost by the liming process, and the fat in the limed fleshings is predominately in the form of free fatty acids and their salts (Col. 1 lines 39-49).
The present invention employs both green and limed fieshings ... (Col. 1 lines 55-56).
The fat of limed fleshings is considerably lower than green fleshings and the protein is proportionately higher. Thus, in a typical limed fleshing from tanneries, there would be more nearly equal amounts of protein and fat (Col. 1 lines 65-69).
 Another feature of this invention is a pre-treatment for all materials except the green fleshings. During the pretreatment an attempt is made to remove electrolytes as much as possible and generally condition the materials to put them in a state which is suitable for use in conjunction with green fleshings so that a uniform input into the hydrolysis phase of the process is possible. Thus, the acids used in the de-liming step of the process are such as produce soluble salts which are readily removed by washing and leaching. The use of hydrochloric acid is desirable in that the calcium chloride produced is water soluble, whereas, the calcium in the limed fleshings and trim is in a compound which is substantially less soluble. Thus, leaching after acid treatment of the fleshings materially reduces the electrolyte as compared with what could be accomplished by leaching untreated material of the same initial condition (Col. 2 lines 25-41).
As has heretofore been stated- the raw materials with which the present invention is employed consist of green fleshings, limed fleshings, limed hide trim and green hide trim. Preferably the limed fieshings and limed hide trim are handled together. These materials initially have a pH in excess of 9 and as high as 12 or more and accordingly are de-limed in a tank with strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride. The acid treatment is continued until the interior of the largest pieces no longer shows red to phenolphthalein which means that the pH has been reduced to approximately 8 and indicates that the, calcium hydroxide originalIy present has now been reduced to a negligible amount and has been almost entirely converted to the very water soluble calcium chl6ride. This calcium chloride can now be removed by simple water washing. The adequacy of the washing is checked by silver nitrate test. The total chloride content of the wash water is checked so that it is about equal to that of the incoming wash water from the water supply. After this treatment the limed fleshings and trim may have, a pH of about 7 or lower in the ambient fluid. The interior of the pieces of hide, fleshing and trim are preferably brought down to a pH lower than 8. This indicates that the calcium hydroxide has reacted with the acid to approach neutrality (Col. 3 lines 9-35).

In regard to the recitation of “washing the ground neutralized, de-limed cattle hide fleshings to remove impurities”, Kuster discloses:
Thus, the acids used in the de-liming step of the process are such as produce soluble salts which are readily removed by washing and leaching. The use of hydrochloric acid is desirable in that the calcium chloride produced is water soluble, whereas, the calcium in the limed fleshings and trim is in a compound which is substantially less soluble. Thus, leaching after acid treatment of the fleshings materially reduces the electrolyte as compared with what could be accomplished by leaching untreated material of the same initial condition (Col. 2 lines 25-41).

Further in regard to the removal of impurities, Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40).
Therefore, in regard to claim 1, 10 and 15, Kuster discloses a method for pre-rendering, the method comprising:
de-liming the ground limed cattle hide fleshings using one or more acids to adjust the pH to approximately 8-9; and
neutralizing the ground de-limed cattle hide fleshings to adjust the pH to 7 and produce edible meat to render to produce pet food products or other animal feed, wherein the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride;
washing de-limed fleshing and further removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40).
Kuster discloses washing de-limed fleshing and further removing impurities from the neutralized fleshings by centrifugation and other mechanical means. One of ordinary skill in the art would have been motivated to employ any technique for the impurities removal including washing. Washing is a well known method of impurities removal. Since, Kuster discloses washing of de-limed fleshings and removal of impurities from neutralized fleshing, one of ordinary skill in the art would have been motivated to wash neutralized fleshings in order to remove impurities.
Kuster discloses that the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride (Col. 3 lines 15-17). Çolak et al discloses that traditional deliming operation is performed using ammonium salts (Abstract). Çolak et al discloses that ammonium salts are the most commonly used deliming agents (Introduction on page 120). Çolak et al discloses that “[b]oric acid, magnesium lactate, organic acids such as lactic acid, formic acid and acetic acid or esters of organic acids can be used to substitute for ammonium salts (col. 2 second paragraph on page 120). Çolak et al discloses the study where weak acids such as acetic acid, citric acid and boric acid and conventional deliming agents ammonium sulphate was used (Table V on page 123). 
One of ordinary skill in the rat would have been motivated to use any conventional de-liming agent or any suitable substitute for conventional de-liming agent including boric acid, magnesium lactate, organic acids such as lactic acid, formic acid and acetic acid or esters of organic acids in order to de-lime and neutralize limed hide fleshings as suggested by Çolak et al.



    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale






Kuster does not disclose grinding lime cattle hide fleshings.
Dobbs discloses:
A fat recovery system for hide fleshings and trimmings is disclosed having a grinder for comminuting the fleshings and trimmings, the same being oriented to deliver its parts into a cooker having a steam jacket tube with an interior screw conveyor. After the particulate material has passed through the cooker, a drum type rotary screen is provided from which fat will drop, and the particulate materials pass into a press. Thereafter the solid particulates are removed and the liquid products are delivered into a settling vessel which is heated by steam pipes. Optionally, a drying tank may also be provided. The method of the subject invention essentially includes comminuting the fleshings and trimmings, passing the same through a confined passageway, and agitating the same simultaneously to prevent the particles from coalescing. Thereafter, the particles are screened, and the remaining solids passed into means for pressing the same. Subsequently, all of the output is passed into means for retaining the same, and heating the same, while introducing water or other fluid on which the fat will float in order to separate the fat from the particles. Thereafter, the fat product may be dried in an additional step (Abstract).
A fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch (Col. 1 lines 30-35). 

Dobbs discloses “[t]he method of the present invention contemplates first removing fleshing and trimmings from a cured or fresh hide. The fleshings are then comminuted into a size less than 1/2 inch, preferably 1/8 inch (Col. 5 lines 20-24). Hence, Dobbs discloses comminuting fleshings prior to any further processing steps. 
Dobbs discloses processing of hide fleshings to produce fat product where fleshings are undergoing a grinding step and are reduced in size. One of ordinary skill on the art would have been motivated to modify Kuster in view of Dobbs and to grind hide fleshings in order to reduce the fleshings in size and increase its surface to further improve the process of de-liming and neutralizing.
regarding the grinding step producing additional surface area and allowing for lower use of energy in the later rendering, it is noted that although the reference does not specifically disclose that grinding step produces additional surface area and allows for lower use of energy in the later rendering, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that production of additional surface area that allows for lower use of energy in the later rendering, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claims 2, Kuster discloses tannery fleshings (Col. 1 lines 14-15).
In regard to claims 3, one of ordinary skill in the art would have been motivated to employ any conventional apparatus for the de-liming step such as de-liming tank as disclosed by Kuster.
In regard to claims 5, 11 and 16, Kuster discloses the one or more acids are applied directly to the ground de-limed cattle hide fleshings in the neutralization step (acid in contact with fleshings in the tank) (Col. 3 lines 14-17).
In regard to claims 6, 12 and 17, Kuster discloses no heat is applied in the neutralization step (Col. 3 lines 9-35).
In regard to claim 7, Kuster discloses washing step (Col. 3 lines 24-30).
In regard to claims 7, 8-9, 13 and 15, Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40) and then drying the fleshings in the vacuum evaporator (Col. 5 lines 45-55).  Kuster discloses that the vacuum pan concentrates material to a desired moisture content (Col. 5 lines 50-51).  
In regard to claim 10, Dobbs discloses “[a] fat recovery system and method is disclosed in which the fleshings and trimmings are first comminuted by a grinder, preferably to a size approximating 3/8 inch” (Col. 1 lines 30-35). 

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
On pages 6 of the Reply, Applicant presents the following arguments:
Independent claim 1 recites a method comprising, in part, “grinding limed cattle hide fleshings to produce additional surface area and allow for lower use of energy in rendering.” Similarly, independent claims 10 and 15 recite, in part, “grinding limed cattle hide fleshings to produce additional surface area and allow for lower use of energy in rendering.” The Office Action acknowledges that Kuster does not disclose these limitations and introduces Dobbs to allegedly address the deficiency. See Office Action at 6. However, Dobbs does not disclose that the grinding step produces additional surface area and allows for lower use of energy in the later rendering that occurs. In contrast, Dobbs discloses that the fleshings are comminuted (meaning “reduced to minute particles or fragments”) to a size of approximately 3/8 inch. See, e.g., column 1, lines 30-35. There is no teaching that this comminution increases the surface area availability for rendering. Rather, the Office Action emphasizes how Dobbs reduces the size. Id. at 6.
In response to Applicant’s arguments regarding the grinding step producing additional surface area and allowing for lower use of energy in the later rendering, it is noted that although the reference does not specifically disclose that grinding step produces additional surface area and allows for lower use of energy in the later rendering, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that production of additional surface area that allows for lower use of energy in the later rendering, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In response to Applicant’s arguments on page 7 of the Reply regarding acid employed in de-liming and neutralizing, it is noted that claims 1-3, 5-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (US 3,000,742) in view of Çolak et al  (Deliming with Weak Acids: Effect on Leather Quality and Effluent) and Dobbs (US 4,087,251).  Kuster discloses that the neutralization step is performed using strong hydrochloric acid or some other suitable acid which neutralizes the lime to form a water soluble salt such as calcium chloride (Col. 3 lines 15-17). Çolak et al discloses that traditional deliming operation is performed using ammonium salts (Abstract). Çolak et al discloses that ammonium salts are the most commonly used deliming agents (Introduction on page 120). Çolak et al discloses that “[b]oric acid, magnesium lactate, organic acids such as lactic acid, formic acid and acetic acid or esters of organic acids can be used to substitute for ammonium salts (col. 2 second paragraph on page 120). Çolak et al discloses the study where weak acids such as acetic acid, citric acid and boric acid and conventional deliming agents ammonium sulphate was used (Table V on page 123). 
One of ordinary skill in the rat would have been motivated to use any conventional de-liming agent or any suitable substitute for conventional de-liming agent including boric acid, magnesium lactate, organic acids such as lactic acid, formic acid and acetic acid or esters of organic acids in order to de-lime and neutralize limed hide fleshings as suggested by Çolak et al.
Further in response to the Applicant’s arguments on page 7 of the Reply, it is noted that Kuster discloses that limed fleshings and limed hide trim initially have a pH in excess of 9 and as high as 12 (Col. 3 lines). Kuster discloses that the acid treatment of these materials is continued until pH is reduced approximately to 8 and indicates that calcium chloride has been reduced to a negligible amount (Col. 3 lines 12-24). Kuster discloses de-liming. Kuster discloses that after de-lining the fleshing have been neutralized:
After this treatment the limed fleshings and trim may have, a pH of about 7 or lower in the ambient fluid. The interior of the pieces of hide, fleshing and trim are preferably brought down to a pH lower than 8. This indicates that the calcium hydroxide has reacted-with, the acid to approach neutrality.

Therefore, Kuster discloses de-liming and neutralizing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (page 8 of the Reply), it is noted that the features upon which applicant relies (i.e., the moisture content of dried fleshings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further in response to the Applicant’s arguments on page 8 of the Reply Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40) and then drying the fleshings in the vacuum evaporator (Col. 5 lines 45-55).  Kuster discloses that the vacuum pan concentrates material to a desired moisture content (Col. 5 lines 50-51).  Hence, Kuster discloses drying by evaporating moisture to a desired level. One of ordinary skill in the art would have been motivated to perform further drying until desire level of moisture is reached.
Further in response to the Applicant’s arguments on page 6 of the Reply, it is noted that Kuster discloses that limed fleshings and limed hide trim initially have a pH in excess of 9 and as high as 12 (Col. 3 lines). Kuster discloses that the acid treatment of these materials is continued until pH is reduced approximately to 8 and indicates that calcium chloride has been reduced to a negligible amount (Col. 3 lines 12-24). Kuster discloses de-liming. Kuster discloses that after de-lining the fleshing have been neutralized:
After this treatment the limed fleshings and trim may have, a pH of about 7 or lower in the ambient fluid. The interior of the pieces of hide, fleshing and trim are preferably brought down to a pH lower than 8. This indicates that the calcium hydroxide has reacted-with, the acid to approach neutrality.

Therefore, Kuster discloses de-liming and neutralizing.
In response to Applicant’s arguments on page 7 of the Reply, it is noted that  Kuster discloses removing impurities from the neutralized fleshings by centrifugation and other mechanical means (Col. 5 lines 37-40) and then drying the fleshings in the vacuum evaporator (Col. 5 lines 45-55).  Kuster discloses that the vacuum pan concentrates material to a desired moisture content (Col. 5 lines 50-51).  Kuster discloses screening by fine screen or filtering. Hence, Kuster discloses various techniques of impurities and moisture removal such as screening, filtration and/or centrifugation. One of ordinary skill in the art would have been motivated to employ any suitable apparatus that is capable performing the same function of water removal as achieved by screening, filtration and/or centrifugation.
Further in response to the Applicant’s arguments on page 7 of the Reply regarding the direct application of acid, it is noted that Kuster teaches that acid is in contact with fleshings in the tank (Col. 3 lines 14-17). Hence, Kuster teaches direct application of acid.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791